DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-18 in the reply filed on 2/14/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2020 and 10/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki et al. US 2019/0279932 in view of Chen et al.US 2016/0020142.
Re claim 11, Wakatsuki teaches a method of forming a memory structure (fig5), the method comprising: 
depositing a plurality of alternating layers (3 and 4, fig1A, [24]) of a nitride material (4, fig1A, [24]) and an oxide material (3, fig1A, [24]); 
etching a memory hole (M, fig1A, [26]) through the plurality of alternating layers to form a first exposed surface and a second exposed surface of the alternating layers (side surface of 3 and 4 facing M, fig1A), the memory hole having a width (width of M, fig1A, [26]); 
depositing a conformal layer of poly-silicon (14 formed by ALD in M, fig2B, [27, 28] ) into the memory hole; 
removing the nitride material to form an opening (H2, fig2A, [29]) and expose the oxide material (3, fig2A, [24]); 
conformally depositing a high-K layer in the opening (16 ALD, fig7, [30]); 
conformally depositing a barrier layer (21 of TiAlN, fig7, [48]) in the opening on the high-K layer, the barrier layer comprising TiXN or TaXN; 
Wakatsuki does not explicitly show conformally depositing an a-tungsten (W) layer on the barrier layer; depositing a metal material on the a-tungsten (W) layer; and optionally, planarizing the memory structure.
Chen teaches conformally depositing an a-tungsten (W) layer (312, fig3B, [30]) on the barrier layer (310, fig3B,m [26]); depositing a metal material (316, fig3D, [31]) on the a-tungsten (W) layer; and optionally, planarizing the interconnect structure (CMP to remove excess conductive material around interconnect, fig3H, [38]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wakatsuki and Chen to replace the sing le tungsten layer 19 with a seed layer of alpha tungsten followed by a tungsten fill and CMP to reduce contact resistance (Chen, [30]).
Re claim 12, Wakatsuki modified above teaches the method of claim 11, wherein the X is selected from one or more of aluminum (Al) (21 of TiAlN, fig7, [48]), silicon (Si), tungsten (W), lanthanum (La), yttrium (Yt), strontium (Sr), or magnesium (Mg).
Re claim 13, Wakatsuki modified above teaches the method of claim 11, wherein the metal nitride material is selected from one or more of titanium aluminum nitride (TiAlN) (21 of TiAlN, fig7, [48]), titanium silicon nitride (TiSiN), titanium tungsten nitride (TiWN), tantalum nitiride (TaN), tantalum silicon nitride (TaSiN), tantalum aluminum nitride (TaAlN), tantalum tungsten nitride (TaWN), tantalum nitride (TaN), titanium lanthanum nitride (TiLaN), titanium yttrium nitride (TiYN), titanium strontium nitride (TiSrN), or titanium magnesium nitride (TiMgN).
Re claim 14, Wakatsuki modified above teaches the method of claim 11, wherein the barrier layer has a thickness in a range of about 5 A to about 50 A (2nm, [48]).
Re claim 15, Wakatsuki modified above teaches the method of claim 12, wherein X is present in the barrier layer in an amount of about 5% to about 50% (atomic percent of Al is CAl/(CAl+CTi+CN). CAl/(CAl+CTi) is 0.55-0.75 with the added N Al concentration will be lowered to 5-50%)
Re claim 16, Wakatsuki modified above teaches the method of claim 11, wherein the a-tungsten (W) layer has a thickness of in a range of about 5 A to about 60 A (Chen, seeding layer 1-5nm, [26, 30]).
Re claim 18, Wakatsuki modified above teaches the method of claim 11, wherein the a-tungsten (W) layer is deposited at a temperature in a range of about 300 °C to about 700 °C (Chen, 400C, [26, 30]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki et al. US 2019/0279932 in view of Chen et al.US 2016/0020142 and OH et al. US 2008/0194106.
Re claim 17, Wakatsuki does not explicitly show the method of claim 11, wherein the barrier layer is deposited by atomic layer deposition at a temperature in a range of about 300 °C to about 700 °C.
OH teaches forming TiAlN with Al of 12-18 at% (fig5) formed at 400-600C ([46]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wakatsuki in view of Chen and OH to form a barrier with good step coverage (OH, [48]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812